Citation Nr: 0831748	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than 
November 16, 2001, for the grant of service connection for 
tinnitus. 

2. Entitlement to an effective date earlier than 
July 19, 2004, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and November 2005, 
rating decisions of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for tinnitus, effective 
November 16, 2001, and PTSD, effective July 19, 2004, 
respectively. The veteran disagreed with the effective dates 
for the grants of service connection and the current appeals 
ensued. 


FINDINGS OF FACT

1. The veteran filed a claim for service connection for 
tinnitus received by VA on November 16, 2001. 

2. By Decision Review Officer Decision of December 2003, 
service connection for tinnitus was granted, effective 
November 16, 2001. 

3. The veteran filed a claim for service connection for an 
acquired psychiatric disorder, to include PTSD received by VA 
on March 7, 2003. 

4. By rating decision of December 2003, service connection 
for an acquired psychiatric disorder, to include PTSD was 
denied. 

5. A statement from the veteran's private clinical 
psychotherapist, received by VA on July 19, 2004, indicated 
that the veteran was receiving treatment for PTSD that he 
indicated possibly stemmed from his military duties. 

6. By November 2005 VA examination, the veteran was diagnosed 
with PTSD. 

7. By rating decision of November 2005, service connection 
for PTSD was granted, with an evaluation of 30 percent, 
effective July 19, 2004. 


CONCLUSIONS OF LAW

1. An effective date earlier than November 16, 2001 for the 
grant of service connection for tinnitus is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

2. An effective date earlier than July 19, 2004 for the grant 
of service connection for PTSD is not warranted. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in June 2002 and March 2003. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
This is an appeal for an earlier effective date and as such, 
the initial service connection claim has been more than 
substantiated, it has been proven and the purpose of the 
notice has been fulfilled. Moreover, the veteran's receipt of 
a Dingess letter in July 2006 indicates in part what is 
necessary to substantiate a claim for an earlier effective 
date. Therefore, the veteran had actual knowledge of what is 
necessary for substantiation of an earlier effective date 
claim and any error found does not affect the essential 
fairness of the adjudication. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, private psychiatric treatment records, and 
statements from the veteran. The veteran was also given the 
opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

A hearing was offered and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Earlier Effective Date

The veteran asserts that service connection was warranted for 
tinnitus prior to November 16, 2001 for the grant of service 
connection for tinnitus. He believes that he should be 
awarded service connection effective July 18, 2000, the date 
he applied for service connection for hearing loss. He 
maintains that during his August 2000 audiology examination, 
he denied having significant tinnitus but claims he did have 
severe or moderate tinnitus. As for the grant of service 
connection for PTSD, the veteran states that he warrants 
service connection effective March 7, 2003. He maintains that 
the claim has been continuously prosecuted since that time 
and therefore, he should be awarded service connection since 
that time. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

In April 2000, the veteran was seen in the VA outpatient 
treatment clinic. At that time, it was noted that the veteran 
had hearing loss and would be applying for service connection 
for hearing loss. No mention of tinnitus was made. A claim 
for service connection for hearing loss was received by VA on 
July 18, 2000. The veteran did not raise the issue of service 
connection for tinnitus at that time. 

In August 2000, the veteran underwent a VA audiology 
examination. He denied chronic ear pathologies, significant 
tinnitus or vertigo. He reported extensive noise exposure 
while in service in the form of combat noise. He denied 
continued noise exposure following his military career. The 
assessment was mild to sensorineural hearing loss, 
bilaterally. No diagnosis of tinnitus was made. 

By rating decision of July 2001, service connection for 
bilateral hearing loss was denied. On November 16, 2001, VA 
received a notice of disagreement (NOD) denying service 
connection for bilateral hearing loss. The veteran also 
indicated in the letter that he was requesting service 
connection for tinnitus. In January 2002, another letter was 
received by VA from the veteran. He indicated, in pertinent 
part, that his NOD requested service connection for tinnitus, 
which he stated that he failed to request on his original 
hearing loss claim. 

By rating decision of August 2002, service connection for 
tinnitus was denied. It was noted that service connection for 
tinnitus was denied because there was no evidence that the 
claimed condition existed. In March 2003, a NOD to the claim 
for service connection for tinnitus was received. 

In November 2003, the veteran underwent another VA 
examination. Diagnoses of high frequency hearing loss on both 
sides and intermittent tinnitus, both likely due to noise 
exposure, were made. By Decision Review Officer decision of 
December 2003, service connection for hearing loss was 
granted, effective July 18, 2000 and service connection for 
tinnitus was granted, effective November 16, 2001. 

Although the veteran filed a claim for hearing loss on 
July 18, 2000, he did not mention a claim for tinnitus at 
that time. The veteran did not apply for service connection 
for tinnitus until November 16, 20001, in a statement 
associated with his NOD for the denial of service connection 
for bilateral hearing loss. He indicated in that letter that 
he was requesting service connection for tinnitus. In 
January 2002, he reiterated that he failed to apply for 
service connection for tinnitus in his initial claim for 
service connection for bilateral hearing loss and that he 
filed service connection for tinnitus at the same time he 
submitted a NOD for bilateral hearing loss. Not until a VA 
examination rendered in November 2003, was an initial 
diagnosis of tinnitus made. 

Since this claim was not made within one year of service 
discharge, service connection can not be effective any 
earlier than the date of claim or the date entitlement arose, 
whichever is later. Therefore, an effective date earlier than 
November 16, 2001, for the grant of service connection for 
tinnitus is not warranted. 

As for the veteran's claim for an effective date earlier than 
July 19, 2004, a claim for service connection for an acquired 
psychiatric disorder to include PTSD was made in March 2003. 
VA received a NOD for service connection for tinnitus on 
March 7, 2003. In the NOD submitted to VA, the veteran's 
representative raised the issue of an acquired psychiatric 
disorder and also stated that there was some indication that 
the veteran may have PTSD. The representative also requested 
that a claim for PTSD also be accepted. 

In April 2003, the Veteran's PTSD Information Attachment was 
received by VA.

In May 2003, the veteran was referred by his primary care 
doctor for assessment of alcohol abuse and medication 
management. He reported no energy, motivation, getting 
anxious and overwhelmed with his work as an insurance 
adjustor. He related that he was diagnosed with depression in 
1986. He denied prominent PTSD symptoms, he admitted that he 
always felt depressed and anxious, and that only the alcohol 
could help him. He related a significant family history of 
alcoholism. He was arrested 30 years earlier for a night of 
intoxication. The pertinent diagnosis was depression and 
alcohol abuse and dependence. No association of depression to 
service or any PTSD symptoms were made. 

In November 2003, the veteran underwent a VA psychiatric 
examination. He was treated for depression and alcohol 
dependence. He was diagnosed with major depressive disorder. 
The examiner indicated that he did display symptomatology 
indicative of PTSD, such as avoidance, irritability and sleep 
disturbance. However, the examiner stated that the veteran 
did not meet the rest of the symptom criteria necessary to 
meet the diagnosis of PTSD. Therefore, a diagnosis of PTSD 
was not made. Two days later, an addendum was made to the 
examination report indicating that exposure to combat was 
conceded as corroborated by decorations he received to 
include a combat action ribbon. However, the veteran was not 
diagnosed with PTSD at that time. 

On July 19, 2004, a statement was received by VA from the 
veteran's private clinical psychotherapist at Tri County 
Human Services Center. The psychotherapist indicated, in 
pertinent part, that the veteran was receiving treatment for 
PTSD that possibly stemmed from his military duties. 

In November 2005, the veteran underwent a VA psychiatric 
examination. At this time, the criteria for a stressor were 
established, considering he was awarded a combat action 
ribbon, indicative of exposure to combat while in Vietnam. He 
also mentioned a number of additional symptomatologies that 
would meet the full criteria for PTSD. The diagnosis was 
PTSD, chronic. The examiner indicated that the veteran still 
harbored some symptoms of depression at the time of the 
examination which could have some relationship to some of his 
experiences in Vietnam. Approximately 60 percent of his 
condition was related as due to PTSD. 

By Decision Review Officer decision of November 2005, service 
connection for PTSD was granted, and evaluated 30 percent 
disabling, effective July 19, 2004. 

Although the veteran filed a claim for an acquired 
psychiatric disorder to include PTSD in March 2003, the first 
evidence that linked the veteran's psychiatric disorder with 
service and indicated that it was due to incidents related to 
service was in a July 19, 2004 statement received by VA from 
his private psychotherapist indicating that his condition was 
PTSD and that it was possible that it stemmed from his 
military duties. Not specifically until VA examination of 
November 2005, did the veteran meet the full criteria, 
according to the examiner, for PTSD. Although he had been 
diagnosed with depression before, there was no indication 
that there was a link with his depression and service. His 
depression was linked with alcohol dependence and a family 
history of alcoholism. At that time, in May 2003, the veteran 
specifically denied prominent symptoms of PTSD. Not until 
July 19, 2004, was a possibility raised that the veteran had 
PTSD due to military service. A November 2005 VA psychiatric 
examination finally determined that the veteran met the full 
criteria for PTSD, and provided the first relationship with 
his depression and some of his experiences in Vietnam. 

The first psychiatric diagnosis relating the veteran with 
PTSD possibly related to service was received by VA 
July 19, 2004. 

Although the veteran claims that his effective date claim 
should be in accordance to 38 C.F.R. § 3.400(q)(1)(i), the 
evidence of record does not reflect those findings. The 
provisions of 38 C.F.R. § 3.400(q)(1)(i) indicate that if new 
and material evidence (38 C.F.R. § 3.156), other than service 
department records, is received within the appeal period or 
prior to the appellate decision, the effective date will be 
as though the former decision had not been rendered. This is 
not the case. The veteran's case was denied initially based 
upon no evidence linking an acquired psychiatric disorder to 
service or the fulfillment of the criteria for PTSD. Once the 
evidence was provided showing the full criteria of PTSD, 
service connection was granted, effective that date. Service 
connection can not have an effective date prior to the date 
entitlement arose. Entitlement was not shown prior to 
July 19, 2004, and therefore, an effective date prior to that 
time is not warranted. 




ORDER

An effective date earlier than November 16, 2001, for the 
grant of service connection for tinnitus is denied. 

An effective date earlier than July 19, 2004, for the grant 
of service connection for PTSD is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


